DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 11/15/21. Claims 2 and 5 have been canceled. Claims 1 and 14 have been amended. Claims 1, 3, 4, and 6-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovalchuk USPA_20040013890_A1 in view of Lu USPN_4615941.
Kovalchuk discloses a core layer (corresponds to claimed lightweight layer) with a first skin layer (corresponds to claimed first surface layer) overlying it (Abstract) and a second skin layer (corresponds to claimed second surface layer) on the other side of said core layer (corresponds to claimed lightweight layer) (paragraph 0013). Kovalchuk discloses said core layer (corresponds to claimed lightweight layer) can have polypropylene (corresponds to claimed continuous phase part) as well as polyester (corresponds to claimed dispersed phase part) (paragraph 0006). Kovalchuk discloses that both said first skin layer (corresponds to claimed first surface layer) and said second skin layer (corresponds to claimed second surface layer) can be made of polypropylene (paragraphs 0041, 0042). The Examiner respectfully submits that the afore-described three-layered arrangement with its materials will correspond to Applicants’ claimed pearl paper. Furthermore, Kovalchuk discloses using co-extrusion to form its laminate (Abstract) as being claimed in instant Claim 14. Lastly, Kovalchuk does not disclose the necessary use of any inorganic metal fillers as is being claimed in instant Claim 15.
2.	Kovalchuk discloses using PP as well as polyester as a particulate (paragraphs 0037 and 0038). However, it does not disclose the claimed concentration.
3.	Lu discloses forming pearlescent films containing polypropylene as the continuous phase, and dispersed particles of an incompatible polymer (corresponds to claimed dispersed phase part) comprised of polyester (Abstract and Claim 1). Lu further discloses how said dispersed particles of an incompatible polymer provides sites for the formation of voids that provide opacity and give the film an attractive pearlescent sheen (column 1, lines 36-45).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particulate polyester, of Kovalchuk, by using it in a concentration that improves opacity and attractive sheen, as disclosed by Lu. It would be expected for one of ordinary skill in the art to try different concentrations that arrive at these features through manipulative experimentation as is routinely done in the art with result-effective variables.
Kovalchuk does not disclose the claimed density, it does disclose how to regulate the density (paragraphs 0045, 0046). It would therefore be expected for one of ordinary skill in the art to know how to vary the density based on end-user specifications. Applicants have not indicated how the instantly claimed density achieves surprising and unexpected properties.
6.	Regarding Claims 3 and 10-12, given that Kovalchuk in view of Lu suggests using the same materials as being claimed, it would therefore follow that it has the same physical properties, such as melting points, tearing strength, tensile strength, and elongation percent.
7.	 Regarding Claim 4, Kovalchuk in view of Lu suggests that said first skin layer (corresponds to claimed first surface layer) and said second skin layer (corresponds to claimed second surface layer) can each range from being 1 to 15% in thickness of the total composite (Kovalchuk paragraph 0036); thereby teaching Applicants’ claimed range.
8.	Regarding Claim 6, Kovalchuk in view of Lu does not disclose the claimed thickness. However, the varying of thickness is well-known based on end-user specs. Applicants have not indicated how the instantly claimed density achieves surprising and unexpected properties.
9.	Regarding Claim 7, Kovalchuk in view of Lu suggests its core layer (corresponds to claimed lightweight layer) can have a thickness of 3 mils (76 microns) (Kovalchuk paragraph 0036).
10.	Regarding Claims 8 and 9, Kovalchuk in view of Lu suggests using antistatic additives (corresponds to claimed anti-block additives) in a range of up to 1 wt% (Kovalchuk paragraph 0044). As well as using polyethylene (corresponds to claimed matte agent) (Kovalchuk paragraphs Kovalchuk paragraphs 0037, 0044). 
11.	Regarding Claim 13, Kovalchuk in view of Lu suggests that said polyester particulate solids (corresponding to makeup of dispersed part) can have a particulate size ranging from 1 to 3 microns (Kovalchuk paragraph 0037).
Response to Arguments
Applicant’s arguments, filed 11/15/21, with respect to the rejection(s) of all claim(s) under Kovalchuk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kovalchuk in view of Lu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 16, 2022